Citation Nr: 1417835	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-24 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for a bilateral knee disability has been received and, if so, whether service connection for a bilateral knee disability is warranted.

2. Entitlement to service connection for a low back disability. 


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the RO denied entitlement to service connection for a back condition and determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for a bilateral knee condition.  

The case was previously remanded by the Board in September 2013 and now returns for final appellate review.  In the most recent remand, the Board ordered the RO/AMC to write to the Veteran and ask that he clarify who he wished to have for his representative.  He failed to respond.  Accordingly, the Board will assume that he wishes to represent himself.  

The Veteran provided testimony in a video hearing before the undersigned Veterans Law Judge (VLJ) in February 2014.  A transcript of this hearing has been associated with the Veteran's paperless, electronic (Virtual VA) claims file.  A review of the Virtual VA claims file did not reveal any other relevant documents.  

The issues of entitlement to service connection for a bilateral knee disability and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 1970 rating decision, the RO denied service connection for a bilateral knee disability.  The Veteran did not appeal the RO's August 1970 rating decision.  Therefore, the August 1970 rating decision is final.
2. Evidence added to the record since the final August 1970 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral knee disability.


CONCLUSIONS OF LAW

1. The August 1970 rating decision that denied service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2013)]. 

2. New and material evidence to reopen the previously denied claim of entitlement to service connection for a bilateral knee disability has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

As the Board's decision to reopen the Veteran's claim for service connection for a bilateral knee disability constitutes a complete grant of the benefits sought on appeal for this issue, no further action is required to comply with the VCAA and the implementing regulations. However, consideration of the merits of the reopened claim is deferred pending additional developments consistent with the VCAA.

II. New and Material Evidence Claim

By way of background, the issue of entitlement to service connection for a bilateral knee disability was initially denied in an August 1970 rating decision.  At that time, the RO considered the Veteran's service treatment records (STRs) which showed complaints of pain in both knees and a diagnosis of ligamentous strain.  Despite the complaints of knee pain during service, however, the RO denied the Veteran's claim on the basis that the Veteran's separation examination indicated normal range of motion in all extremities, and that the Veteran was involved in a motorcycle accident after service, causing him a fracture of the left leg.  In short, the RO concluded that because residuals of a strain for both knees did not show upon separation examination, and because the condition of fracture of the left leg was not incurred in or aggravated by service, service connection for a bilateral knee disability was not warranted.   

The RO notified the Veteran of its decision in September 1970.  However, the Veteran did not initiate an appeal in this matter.  Consequently, the August 1970 rating decision became final.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Board acknowledges that no additional evidence was received during the applicable period.  Therefore, the Board finds that no new and material evidence was received prior to the expiration of the appeal period stemming from the August 1970 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 
The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, no additional service department records have been associated with the claims file.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claim.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

In this case, although the RO reopened the Veteran's claim and adjudicated it on the merits, however, the Board must first determine whether the claim should be reopened regardless of the RO's consideration of the merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for claim, making RO determination in that regard irrelevant); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the last final rating decision in August 1970, the RO had concluded that there was no evidence that showed that the Veteran's bilateral knee disability was related to an incident in service. 
In May 2007, the Veteran made another claim for entitlement to service connection for a bilateral knee disability.  In August 2007, he submitted a statement from a Physician's Assistant (PA), R. Reye, which indicated that the Veteran's bilateral knees demonstrated degenerative joint disease.  Furthermore, PA Reye also noted that it was "more likely than not that the [Veteran's] initial knee injury caused degeneration of his LS area, not to mention the spondylolisthesis that is currently present in his x-ray."  

Additionally, the Veteran also submitted a June 2009 statement from PA G. Boyer, who indicated that the knee x-rays "showed bilateral joint narrowing and post surgical changes."  PA Boyer opined that if the Veteran "did indeed get treated while in service for knee pain and was required to work at a job which required him to do significant amount of low level work with squatting and sitting, [this has] increased his bilateral knee and low back pain [and that he] should be service connected for these issues."  

Also, the Veteran reiterated in his February 2014 testimony that his bilateral knee disability was related to his service.  He said that the problem started when both knees "popped" as he was doing deep knee bends and was coming out of a crouch.  See February 2014 Hearing Transcript, p. 3.     

The Board notes that both the August 2007 and the June 2009 statements from two separate PAs are new evidence because these statements were not before the decisions makers during the August 1970 rating decision.  This evidence is also material because it goes to the question of whether the Veteran's bilateral knee disability is related to his service, hence relating to an unestablished fact necessary to substantiate the claim.

The Board also finds that the Veteran's testimony that his bilateral knee disability is related to his service is new and material evidence, which raises a reasonable possibility of substantiating the claim.  For the purposes of reopening the claim only, the Veteran's testimony is considered credible evidence which, when considered with the other evidence of record, raises a reasonable possibility of establishing that the Veteran's bilateral knee disability is related to service. 

Accordingly, because the Veteran presented new and material evidence with regard to his claim for entitlement to service connection for a bilateral knee disability, that claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a bilateral knee disability is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With regard to both claims on appeal, the Board finds that a remand is required in order to afford the Veteran an appropriate VA examination so as to determine the current nature and etiology of his disabilities.  

The Board is aware that the Veteran has been afforded a VA examination in January 2009 for his spine and knees.  Although later on the examiner provided an addendum to the rationale of this examination in the same month, the Board finds the January 2009 examination and its addendum inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The January 2009 VA examiner diagnosed the Veteran with minimal degenerative changes of both knees and the lumbar spine.  The examiner opined that the Veteran's back and knee disorders were not at least as likely as not incurred in the service as shown by the treatment of back and knee disorders in the service.  The examiner's rationale was that there was "no other link that can be detected."
In a follow-up addendum, the examiner stated that the "rationale for my opinion is that there was no follow-up treatment of the entry information about knee and the back of the veteran, in 1960s, when he was in the service."  The examiner further noted that x-rays of the back were reported negative at that time, that the diagnosis was strain, which is a self-limiting disease of the soft tissues.  The examiner continued to state that the degenerative changes of the knee and the lower back were consistent with the Veteran's current age, that the Veteran sustained a serious injury to his left femur and tibia sometime after his discharge, which required extensive surgical management, that the injuries resulted in minor shortening of the left lower limb, and that this was likely another contributing factor to his current back condition which is unrelated to the diagnosis of back strain in the service. 

The Board notes that the January 2009 examination is inadequate because the examiner did not take into account the Veteran's continued complaints of his back and knees during service, it did not explain why the exercise during service that caused the knees' "popping" could not have caused the Veteran's knee disabilities, and it did not explain the positive statements from the private PAs.  

As a result, the Board concludes that the Veteran should be afforded a new VA examination in order to determine the likelihood that his current back and knee disabilities are causally related to service. 

Additionally, while on remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his back and knee disabilities.  Thereafter, such records should be obtained for consideration in his appeal.         

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records pertinent to his back and knee disabilities that are not already associated with the claims file.  Thereafter, such records should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain any identified records.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine if he currently has back and knee disabilities that are related to his military service.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner is requested to review all pertinent records associated with the claims file (including lay evidence), to especially include the Veteran's statements during his hearing testimony about his knees popping during an exercise in service, his allegations of his back worsening due to his knees, his June 2009 statements with regard to doing maintenance and climbing stairs, and his continued complaints of back and knee pain during and at separation from service.  The examiner should also examine the findings and statements of PAs Boyer and Reye.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed bilateral knee disability was incurred during his period of service?

(b) Is it at least as likely as not that the Veteran's currently diagnosed back disability was incurred during his period of service, or is secondary to or aggravated (made permanently worse beyond the natural progression of the disease) by his bilateral knee disability?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3. The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. The RO should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


